                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

JIPING RIZK,                                       :
                                                   :
                  Plaintiff,                       :       Case No. 2:16-CV-1077
                                                   :
           v.                                      :       JUDGE ALGENON L. MARBLEY
                                                   :
DEFENSE FINANCING AND                              :       Magistrate Judge Jolson
ACCOUNTING SERVICES,                               :
                                                   :
                  Defendant.                       :

                                        OPINION & ORDER

           This matter is before the Court on Plaintiff’s Motion, construed either as a Motion to

Reconsider or a Motion to Amend. (ECF No. 23). For the reasons set forth below, Plaintiff’s

Motion is DENIED.

                                       I.   BACKGROUND

           Plaintiff, a former employee of the Department of Defense Financing and Accounting

Services (DFAS), failed to obtain the necessary security clearance. (ECF No. 6 at 5). As a result,

the Department of Defense Consolidated Adjudication Facility (CAF) proposed and achieved her

removal from employment. (ECF No. 14-1 at 3). Plaintiff appealed CAF’s final order to the

Merit Systems Protection Board (MSPB), which affirmed the agency’s decision. (ECF No. 14-1

at 6-7).

           On November 10, 2016, Plaintiff initiated this action by filing two motions to proceed in

forma pauperis and requesting that the Court appoint her counsel. (See ECF Nos. 1-4). This

Court granted the motion to proceed in forma pauperis but denied the motion to appoint counsel,

docketing Plaintiff’s Complaint on November 17, 2016. (See ECF Nos. 5 & 6). On March 21,

2018, this Court granted Defendant’s Motion to Dismiss Plaintiff’s Complaint pursuant to


                                                   1
Federal Rule of Civil Procedure 12(b)(6). (ECF No. 18). This Court also granted Plaintiff leave

to amend her Complaint and judgment was entered that same day. (Id.at 5). Rather than

amending her complaint, however, Plaintiff filed an additional motion to appoint counsel on

April 11, 2018. (ECF No. 21). On June 5, 2018, Plaintiff also filed what this Court construes

either as a Motion for Reconsideration or a Motion to Amend. (ECF No. 23).

                                  II.   LAW & ANALYSIS

                                    A. Motion to Reconsider

       If construed as a motion to reconsider, Plaintiff appears to reassert that the denial of her

security clearance by DFAS was unjustified, a claim that this Court dismissed on March 21,

2018. (ECF No. 18).

       Under Federal Rule of Civil Procedure 59(e), a court will reconsider its own prior

decision “if the moving party demonstrates: (1) a clear error of law; (2) newly discovered

evidence that was not previously available to the parties; or (3) an intervening change in

controlling law.” Owner-Operator Indep. Drivers Ass’n, Inc. v. Arctic Express, Inc., 288

F.Supp.2d 895, 900 (S.D. Ohio 2003). Courts may also alter or amend a judgment when

necessary “to prevent manifest injustice.” GenCorp., Inc. v. Am. Int’l Underwriters, 178 F.3d

804, 834 (6th Cir. 1999). Reconsideration due to a finding of manifest injustice or a clear error of

law requires “unique circumstances,” such as complete failure to address an issue or claim.

McWhorter v. ELSEA, Inc., 2006 WL 3483964, at *2 (S.D. Ohio 2006) (citing Collison v. Int’l

Chem. Workers Union, Local 217, 34 F.3d 233, 236 (4th Cir. 1994)). Even for motions to

reconsider interlocutory orders, courts respect the importance of “grant[ing] some measure of

finality ... and [of] discourag[ing] the filing of endless motions for reconsideration” in applying

the relevant criteria. Id. A motion under Rule 59(e) may not be brought to relitigate issues



                                                 2
previously considered by a court or to present evidence that could have been raised earlier. See

J.P. v. Taft, 2006 WL 689091, at *3 (S.D. Ohio 2006).

       As an initial matter, Defendant opposes Plaintiff’s Motion to Reconsider as untimely.

(ECF No. 25). Pursuant to Federal Rule of Civil Procedure 59(e), a “motion to alter or amend a

judgment must be filed no later than 28 days after the entry of judgment.” Here, this Court

entered final judgment on March 21, 2018. (ECF No. 18). In order to have been timely filed,

Plaintiff’s motion must have been filed by April 30, 2018. Instead, her motion was filed more

than a month later on June 5, 2018 and therefore was not timely filed under Federal Rule of Civil

Procedure 59(e). (ECF No. 23).

       Despite the untimeliness of Plaintiff’s motion, Plaintiff failed to demonstrate that her

claim should be reconsidered by this Court. (ECF No. 23). Plaintiff appears to reassert that the

denial of her security clearance by DFAS was unjustified, a claim which this Court dismissed

without prejudice on March 21, 2018. (ECF No. 18). In its order of dismissal, this Court found

Plaintiff’s claim to fail under Title VII, but dismissed the claim without prejudice and granted

Plaintiff leave to amend her complaint. (ECF No. 18).

       To the extent that Plaintiff’s Motion is a motion to reconsider, she does not allege that

there was a clear error of law, she does not bring forward any newly discovered evidence

previously unavailable, nor does she argue an intervening change in controlling law. (ECF Nos.

23 & 26). Moreover, Plaintiff cannot demonstrate a “manifest injustice” from the failure of the

Court to address her claim, because this Court did address the denial of her security clearance in

its order on March 21, 2018. (ECF No. 18). Reconsideration under Rule 59(e) does not serve as a

means to merely relitigate issues already considered and as such, Plaintiff’s Motion to

Reconsider is DENIED.



                                                3
                                     B. Motion to Amend

       Alternatively, if construed as a Motion to Amend, Plaintiff appears to assert that DFAS

violated the Civil Service Reform Act (CSRA) of 1978 by denying her a security clearance,

which ultimately led to her employment termination. (ECF No. 23 at 5).

       CSRA provides a “framework for evaluating adverse personnel actions against [federal

employees],” including, among other adverse actions, removal from employment. U.S. v. Fausto,

484 U.S. 439, 443 (1988); 5 U.S.C. § 7512. In doing so, it sets forth “the protections and

remedies applicable to such action, including the availability of administrative and judicial

review.” Id. Under CSRA, an employee is entitled to receive notice, have representation, an

opportunity to respond, as well as a reasoned decision from her agency. 5 U.S.C. § 7513; Elgin v.

Dep’t of Treasury, 567 U.S. 1, 6 (2012). If the agency takes a final adverse action, the employee

may request a hearing before the MSPB. 5 U.S.C. § 7513(d); Elgin, 567 U.S. at 6. The MSPB

has authority to “order relief to prevailing employees, including reinstatement, backpay, and

attorney’s fees.” 5 U.S.C. § 1204(a)(2); Elgin, 567 U.S. at 6. If the MSPB denies the employee

relief, the employee may appeal MSPB’s final order to United States Court of Appeals for the

Federal Circuit. 5 U.S.C. §7703. Certainly, “[t]he Federal Circuit has ‘exclusive jurisdiction’

over appeals from a final decision of MSPB.” 5 U.S.C. § 1295(a)(9); Elgin, 567 U.S. at 6.

       Here, Plaintiff appears to assert that the denial of a security clearance and subsequent

removal from her position at DFAS was in violation of CSRA. (ECF No. 23 at 5). Plaintiff

initially challenged the denial of her security clearance before the CAF, which issued a final

decision denying Plaintiff’s eligibility for a security clearance. (ECF No. 14-1 at 2-3). Plaintiff

appealed CAF’s final order to the MSPB, which determined that the agency followed the

procedural requirements in processing her removal and upheld the agency’s decision. (ECF No.



                                                4
14-1 at 7). If Plaintiff seeks a review of the MSPB final order, review must be sought in the

United States Court of Appeals for the Federal Circuit. Under CSRA, this Court does not have

jurisdiction to review MSPB and as such, this claim is DENIED.

                                 III.    CONCLUSION

       For the reasons above, Plaintiff’s motion, whether construed as a Motion to Reconsider

or a Motion to Amend, is DENIED.

       IT IS SO ORDERED.



                                                     s/Algenon L. Marbley ___________
                                                   ALGENON L. MARBLEY
                                                   UNITED STATES DISTRICT JUDGE
DATED: March 29, 2019




                                              5
